

116 HR 1963 IH: Expanding Care for Veterans Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1963IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo expand the research and education on and delivery of complementary and integrative medicine to
			 veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Care for Veterans Act. 2.Expansion of research and education on and delivery of complementary and integrative medicine to veterans (a)Development of plan To expand research, education, and deliveryNot later than six months after the effective date specified in subsection (f), the Secretary of Veterans Affairs shall develop a plan to expand materially and substantially the scope of research and education on, and delivery and integration of, complementary and integrative medicine services into the health care services provided to veterans.
 (b)ElementsThe plan required by subsection (a) shall provide for the following: (1)Research on the following:
 (A)The comparative effectiveness of various complementary and integrative medicine therapies. (B)Approaches to integrating complementary and integrative medicine services into other health care services provided by the Department.
 (2)Education and training for health care professionals of the Department on the following: (A)Complementary and integrative medicine services selected by the Secretary for purposes of the plan.
 (B)Appropriate uses of such services. (C)Integration of such services into the delivery of health care to veterans.
 (3)Research, education, and clinical activities on complementary and integrative medicine at centers of innovation at Department medical centers.
 (4)Identification or development of metrics and outcome measures to evaluate the provision and integration of complementary and integrative medicine services into the delivery of health care to veterans.
 (5)Integration and delivery of complementary and integrative medicine services with other health care services provided by the Department.
				(c)Consultation
 (1)In generalIn carrying out subsection (a), the Secretary shall consult with the following: (A)The Director of the National Center on Complementary and Integrative Health of the National Institutes of Health.
 (B)The Commissioner of Food and Drugs. (C)Institutions of higher education, private research institutes, and individual researchers with extensive experience in complementary and integrative medicine and the integration of complementary and integrative medicine practices into the delivery of health care.
 (D)Nationally recognized providers of complementary and integrative medicine. (E)Such other officials, entities, and individuals with expertise on complementary and integrative medicine as the Secretary considers appropriate.
 (2)Scope of consultationThe Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with respect to the following:
 (A)To develop the plan. (B)To identify specific complementary and integrative medicine practices that, on the basis of research findings or promising clinical interventions, are appropriate to include as services to veterans.
 (C)To identify barriers to the effective provision and integration of complementary and integrative medicine services into the delivery of health care to veterans, and to identify mechanisms for overcoming such barriers.
 (d)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.
 (e)Complementary and integrative medicine definedIn this section, the term complementary and integrative medicine shall have the meaning given that term in regulations the Secretary shall prescribe for purposes of this section, which shall, to the degree practicable, be consistent with the meaning given such term by the Secretary of Health and Human Services.
 (f)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			3.Program on integration of complementary and integrative medicine within Department of Veterans
			 Affairs medical centers
 (a)Program requiredThe Secretary of Veterans Affairs shall— (1)carry out, through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, a program to assess the feasibility and advisability of integrating the delivery of complementary and integrative medicine services selected by the Secretary with other health care services provided by the Department for veterans with mental health conditions, chronic pain conditions, other chronic conditions, and such other conditions as the Secretary determines appropriate; and
 (2)in developing the program, identify and resolve barriers to the provision of complementary and integrative medicine services selected by the Secretary and the integration of those services with other health care services provided by the Department.
 (b)Duration of programThe program shall be carried out during the three-year period beginning on the effective date specified in subsection (j).
			(c)Locations
 (1)In generalThe Secretary shall carry out the program at not fewer than 15 separate Department medical centers. (2)Polytrauma centersNot less than two of the medical centers designated under paragraph (1) shall be located at polytrauma rehabilitation centers of the Department.
 (3)Selection of locationsIn carrying out the program, the Secretary shall select locations that include the following areas: (A)Rural areas.
 (B)Areas that are not in close proximity to an active duty military installation. (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (d)Provision of servicesUnder the program, the Secretary shall provide covered services to covered veterans by integrating complementary and integrative medicine services with other services provided by the Department at the medical centers designated under subsection (c)(1).
 (e)Covered veteransFor purposes of the program, a covered veteran is any veteran who— (1)has a mental health condition diagnosed by a clinician of the Department;
 (2)experiences chronic pain; or (3)has a chronic condition being treated by a clinician of the Department.
				(f)Covered services
 (1)In generalFor purposes of the program, covered services are services consisting of complementary and integrative medicine as selected by the Secretary.
 (2)Administration of servicesCovered services shall be administered under the program as follows: (A)Covered services shall be administered by clinicians employed by the Secretary for purposes of this section who, to the extent practicable, shall provide services consisting of complementary and integrative medicine, including those clinicians who solely provide such services.
 (B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office, in coordination with the Office of Patient Centered Care and Cultural Transformation.
 (C)Covered services shall be made available to both— (i)covered veterans with mental health conditions, pain conditions, or chronic conditions described in subsection (e) who have received conventional treatments from the Department for such conditions; and
 (ii)covered veterans with mental health conditions, pain conditions, or chronic conditions described in subsection (e) who have not received conventional treatments from the Department for such conditions.
 (g)Voluntary participationThe participation of a veteran in the program shall be at the election of the veteran and in consultation with a clinician of the Department.
			(h)Reports to Congress
 (1)Quarterly reportsNot later than 90 days after the date of the commencement of the program and not less frequently than once every 90 days thereafter for the duration of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the efforts of the Secretary to carry out the program, including a description of the outreach conducted by the Secretary to veterans and community organizations to inform such organizations about the program.
				(2)Final report
 (A)In generalNot later than 180 days after the completion of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program.
 (B)ContentsThe report submitted under subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the program, including with respect to—
 (I)the utilization and efficacy of the complementary and integrative medicine services established under the program;
 (II)an assessment of the benefit of the program to covered veterans in mental health diagnoses, pain management, and treatment of chronic illness; and
 (III)the comparative effectiveness of various complementary and integrative medicine therapies. (ii)Barriers identified under subsection (a)(2) that were not resolved.
 (iii)Such recommendations for the continuation or expansion of the program as the Secretary considers appropriate.
 (i)Complementary and integrative medicine definedIn this section, the term complementary and integrative medicine shall have the meaning given that term in section 2(e) of this Act. (j)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			4.Studies of barriers encountered by veterans in receiving, and administrators and clinicians in
			 providing, complementary and integrative medicine services furnished by
			 the Department of Veterans Affairs
			(a)Studies required
 (1)In generalThe Secretary of Veterans Affairs shall conduct comprehensive studies of the barriers encountered by veterans in receiving, and administrators and clinicians in providing, complementary and integrative medicine services furnished by the Department of Veterans Affairs.
				(2)Studies conducted
 (A)VeteransIn conducting the study of veterans, the Secretary shall— (i)survey veterans who seek or receive hospital care or medical services furnished by the Department, as well as veterans who do not seek or receive such care or services;
 (ii)administer the survey to a representative sample of veterans from each Veterans Integrated Service Network; and
 (iii)ensure that the sample of veterans surveyed is of sufficient size for the study results to be statistically significant.
 (B)Administrators and cliniciansIn conducting the study of clinicians and administrators, the Secretary shall— (i)survey administrators of the Department who are involved in the provision of health care services;
 (ii)survey clinicians that have provided complementary and integrative medicine services through the program established under section 3 of this Act, after those clinicians have provided those services through such program for at least 90 days; and
 (iii)administer the survey to administrators under clause (i)— (I)before the introduction of complementary and integrative medicine services through such program; and
 (II)not earlier than 90 days after the introduction of complementary and integrative medicine services through such program.
							(b)Elements of studies
 (1)VeteransIn conducting the study of veterans required by subsection (a), the Secretary shall study the following:
 (A)The perceived barriers associated with obtaining complementary and integrative medicine services from the Department.
 (B)The satisfaction of veterans with complementary and integrative medicine services in primary care. (C)The degree to which veterans are aware of eligibility requirements for, and the scope of services available under, complementary and integrative medicine services furnished by the Department.
 (D)The effectiveness of outreach to veterans on the availability of complementary and integrative medicine for veterans.
 (E)Such other barriers as the Secretary considers appropriate. (2)Administrators and cliniciansIn conducting the study of administrators and clinicians required by subsection (a), the Secretary shall study the following:
 (A)The extent of the integration of complementary and integrative medicine services within the services provided by the Department.
 (B)The perception by administrators and clinicians of the structural and attitudinal barriers to the delivery of high quality complementary and integrative medicine services by the Department.
 (C)Strategies that have been used to reduce or eliminate such barriers and the results of such strategies.
 (D)The satisfaction of administrators and clinicians regarding the integration of complementary and integrative medicine services within the services provided by the Department.
 (E)The perception by administrators and clinicians of the value of specific complementary and integrative medicine services for inpatient and outpatient veteran populations.
 (c)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to carry out the studies required by this section.
			(d)Mandatory review of data by the National Research Advisory Council
 (1)In generalThe Secretary shall ensure that the head of the National Research Advisory Council reviews the results of the studies conducted under this section.
 (2)Submittal of findingsThe head of the National Research Advisory Council shall submit findings with respect to the studies to the Under Secretary for Health and to other pertinent program offices within the Department with responsibilities relating to health care services for veterans.
				(e)Reports
 (1)Report on implementationNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the status of the implementation of this section.
				(2)Report on study
 (A)In generalNot later than 45 days after the date of the completion of the study, the Secretary shall submit to Congress a report on the study required by subsection (a).
 (B)ContentsThe report required by subparagraph (A) shall include the following: (i)Recommendations for such administrative and legislative proposals and actions as the Secretary considers appropriate.
 (ii)The findings of the head of the National Research Advisory Council and of the Under Secretary for Health.
 (f)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2019 for the Department of Veterans Affairs, $2,000,000 to carry out this section.
 (g)Complementary and integrative medicine definedIn this section, the term complementary and integrative medicine shall have the meaning given that term in section 2(e) of this Act. 5.Program on use of wellness programs as complementary approach to mental health care for veterans and family members of veterans (a)Program required (1)In generalThe Secretary of Veterans Affairs shall carry out a program through the award of grants to public or private nonprofit entities to assess the feasibility and advisability of using wellness programs to complement the provision of mental health care to veterans and family members eligible for counseling under section 1712A(a)(1)(C) of title 38, United States Code.
 (2)Matters to be addressedThe program shall be carried out so as to assess the following: (A)Means of improving coordination between Federal, State, local, and community providers of health care in the provision of mental health care to veterans and family members described in paragraph (1).
 (B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care referred to in subparagraph (A) on the mental health care services available to veterans and family members described in paragraph (1).
 (C)Means of using wellness programs of providers of health care referred to in subparagraph (A) as complements to the provision by the Department of Veterans Affairs of mental health care to veterans and family members described in paragraph (1).
 (D)Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of life and well-being of veterans and family members described in paragraph (1).
 (E)Whether wellness programs described in subparagraph (C) are effective in increasing the adherence of veterans described in paragraph (1) to the primary mental health services provided such veterans by the Department.
 (F)Whether wellness programs described in subparagraph (C) have an impact on the sense of well-being of veterans described in paragraph (1) who receive primary mental health services from the Department.
 (G)Whether wellness programs described in subparagraph (C) are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle.
 (b)DurationThe Secretary shall carry out the program for a period of three years beginning on the date that is one year after the date of the enactment of this Act.
 (c)LocationsThe Secretary shall carry out the program at facilities of the Department providing mental health care services to veterans and family members described in subsection (a)(1).
			(d)Grant proposals
 (1)In generalA public or private nonprofit entity seeking the award of a grant under this section shall submit an application therefor to the Secretary in such form and in such manner as the Secretary may require.
 (2)Application contentsEach application submitted under paragraph (1) shall include the following: (A)A plan to coordinate activities under the program, to the extent possible, with the Federal, State, and local providers of services for veterans to enhance the following:
 (i)Awareness by veterans of benefits and health care services provided by the Department. (ii)Outreach efforts to increase the use by veterans of services provided by the Department.
 (iii)Educational efforts to inform veterans of the benefits of a healthy and active lifestyle. (B)A statement of understanding from the entity submitting the application that, if selected, such entity will be required to report to the Secretary periodically on standardized data and other performance data necessary to evaluate individual outcomes and to facilitate evaluations among entities participating in the program.
 (C)Other requirements that the Secretary may prescribe. (e)Grant uses (1)In generalA public or private nonprofit entity awarded a grant under this section shall use the award for purposes prescribed by the Secretary.
 (2)Eligible veterans and familyIn carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private nonprofit entity awarded a grant under this section shall use the award to furnish services only to individuals specified in section 1712A(a)(1)(C) of title 38, United States Code.
				(f)Reports
				(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the commencement of the program, and every 180 days thereafter, the Secretary shall submit to Congress a report on the program.
 (B)Report elementsEach report required by subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the program during the 180-day period preceding the report.
 (ii)An assessment of the benefits of the program to veterans and their family members during the 180-day period preceding the report.
 (2)Final reportNot later than 180 days after the end of the program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the advisability of continuing or expanding the program.
 (g)Wellness definedIn this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary. 